Citation Nr: 1540929	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-26 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for chronic thoracic and lumbar strain with spasm.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 27, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2000 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The November 2007 rating decision was issued, consistent with 38 C.F.R. § 3.156(b), after the Veteran submitted new and material evidence following a December 2006 rating decision, which granted service connection for chronic thoracic and lumbar strain with spasm.  Consequently, the appeal arises from the Veteran's original claim filed in June 2006.  The issue on the title page has been characterized accordingly.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a July 2012 rating decision, the RO granted a TDIU effective from January 27, 2012.  However, the appeal for a TDIU is not moot because the Veteran maintains that he has been unemployable due to his back disability since August 2008.  See Board Hearing Transcript (Tr.) at 3.  Accordingly, the issue remains a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board had previously bifurcated this issue to ensure that full due process and evidentiary development was accorded as to that aspect of this appeal.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

This matter was previously before the Board in May 2010, when it was remanded to afford the Veteran a Board hearing.  Accordingly, he testified before the undersigned Veterans Law Judge at a hearing at the RO in July 2010.  A transcript of the hearing is associated with the Veteran's claims file.  Then the matter was remanded in May 2014 and January 2015 for further evidentiary development.  As will be discussed in greater detail below, the record reflects substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Chronic thoracic and lumbar strain with spasm manifests in a moderate limitation of motion and subjective complaints of pain, with forward flexion greater than 30 degrees; neither ankylosis nor incapacitating episodes lasting at least four weeks during a 12 month period are shown.

2. Prior to January 27, 2012, the Veteran's service-connected chronic thoracic and lumbar strain with spasm did not prohibit him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for chronic thoracic and lumbar strain with spasm are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2. Prior to January 27, 2012, the criteria for a TDIU are not met.  38 U.S.C.A.       §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  In any event, the Veteran received appropriate VCAA notice prior to the initial AOJ decision through a letter dated July 2007, which informed him of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is accordingly met.

The Board also notes that while VA is not required to provide the Veteran notice for a TDIU claim under Rice, the Veteran was afforded notice of how to substantiate a claim for a TDIU in a notice letter dated March 2012.  The instant matter was readjudicated in August 2014 and March 2015 Supplemental Statements of the Case, following the issuance of the March 2012 TDIU notice, thereby curing any timing defect.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have been obtained.  The Veteran has been afforded multiple VA examinations to assess the severity of his service-connected low back disability over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Board is satisfied that substantial compliance with its past remand directives has been achieved.  Updated VA and private treatment records have been obtained.  In May 2014 and June 2014, the AOJ sent Veteran's physical therapist letters seeking clarification regarding range of motion testing that was conducted.  No response was received.  The Veteran was afforded a contemporaneous VA examination in June 2014 and a requested medical opinion was provided in March 2015.  Thus, the Board finds that substantial compliance with its past remand directives has been achieved.  See Stegall, supra.

Merits

A. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 .

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 .

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Veteran's service-connected chronic thoracic and lumbar strain with spasm is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, for disabilities of the spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, the following ratings will apply:

A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.   

Note (1) accompanying the General Rating Formula instructs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.

Additionally, intervertebral disc syndrome (IVDS) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Notably, the Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

At the outset, the Board notes that the Veteran suffers from degenerative arthritis of the thoracolumbar spine separate from his service-connected chronic thoracic and lumbar strain with spasm.  Indeed, as discussed in the Board's January 2015 remand, it is apparent that the Veteran suffered three post-service injuries while working.  The first occurred in March 2007.  See Asbel-Wall Chiropractic Treatment Records.  The second occurred on October 31, 2007.  See July 2008 Workers' Compensation Injury Report; March 2010 University of Wisconsin Treatment Record.  The third occurred on November 21, 2007.  See id.

The January 2009 VA examiner explained that it was less likely than not that the Veteran's current degenerative joint and disc disease changes are related to his service-connected chronic thoracic lumbar strain with spasm.  As rationale, the examiner explained that there was no medical evidence showing that a muscle strain can lead to degenerative disc disease.  In short, the two disabilities are distinct and there is no causal connection between the two.  There is no competent evidence to the contrary.  

In March 2015, the January 2009 VA examiner tendered an addendum opinion.  He opined that it was less likely than not that the Veteran's three workplace injuries (which resulted in arthritis) were caused by or a result of putative increased susceptibility for injury resulting from the service-connected thoracic and lumbar strain with spasm.  As rationale, the examiner explained that the medical literature showed no susceptibility or risk for disc or arthritic degeneration resulting from muscle strain and/or spasm.  Indeed, the examiner explained that the back muscles are outside the spinal column and the discs and foraminal joints are inside the muscle column.  While both can cause pain, the examiner explained, there is typically no nexus between the two.  

The above two opinions are uncontroverted.  The Veteran has offered no competent evidence to the contrary.  Further, the Board finds the January 2009 examiner's opinion and March 2015 addendum highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  Here, the examiner provided clear opinions supported by cogent rationales.  Specifically, he explained that medical evidence showed no linkage between the Veteran's service-connected and nonservice-connected disabilities.  The examiner also explained that a muscle spasm is physically distinct from arthritis and the two impact distinct areas of the low back.  Thus, the Board finds the Veteran suffers separate low back disabilities and the Veteran's service-connected low back disability did not cause him to be susceptible to any subsequent back injury suffered while working after service.

The Board next notes that only when it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service-connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this instance, however, it is possible to distinguish between the level of disability caused by the Veteran's service-connected chronic thoracic and lumbar strain with spasm and his other low back disabilities.  A June 2014 VA examiner opined that it was at least as likely as not that the factors that caused, or resulted in, the chronic thoracic and lumbosacral muscle strain have decreased and the muscle strain condition has remained static.  As rationale, the examiner explained that increased pain from 2006 to present has restricted activities, such as weight lifting, that might aggravate the chronic muscle strain, and that radiographic and clinical evidence supports the development of painful, abnormal back degenerative conditions since 2006, confirming the co-morbidities.  The examiner also stated that the Veteran's service-connected low back disability is considered to have been static since the August 2006 VA examination, which occurred prior to his three workplace low back injuries.  It follows, that any further symptomatology or limitation of motion was caused by a low back disability separate from the Veteran's service-connected disability.  This opinion, too, is uncontroverted.  Accordingly, based on the above-cited findings, all symptomatology associated with the Veteran's non-service- connected degenerative joint and disc disease will be excluded from the instant analysis, as to do so would violate the rule against pyramiding.  See Mittleider, supra; 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided).

Turning to the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's service-connected chronic thoracic and lumbar strain with spasm.  

The Veteran was afforded a VA examination in August 2006, shortly following his separation from service.  At that time he complained for problems with his low back since 2002.  He reported worsening pain.  Range of motion testing was conducted four times.  He displayed flexion to 63, 60, 62 and 59 degrees.  He displayed extension to 10, 12, 11, and 11 degrees.  He displayed left lateral flexion to 20, 21, 22, and 20 degrees.  He displayed right lateral flexion to 20, 17, 15, and 15 degrees.  He displayed left rotation to 40, 38, 36, and 36 degrees.  He displayed right rotation to 40, 38, 41, and 37 degrees.  The Veteran reported an increase in pain at the end of extension, right lateral flexion, left and right rotation.  There was a slight increase in pain at the end of left lateral flexion and no increase at the end of flexion.  Manual muscle testing revealed flexion at 4/5 and right and left rotation at 4/5.  Extension and right and left lateral flexion were normal.  No neurologic abnormalities were noted.  X-rays revealed gentle lumbar dextroscoliosis, straightening of the usual lordosis (possible muscle spasm), and minimal lumbar hypertrophic arthritic changes.  A diagnosis of chronic lumbosacral and mid thoracic strain with muscle spasm was noted.

The Veteran was afforded a VA examination in August 2007.  He complained that his low back disability was impacting his employment with the Federal Bureau of Prisons.  He did not complain of any neurological impairment.  The Veteran described low back pain as constant and sharp.  He reported flare-ups of low back pain and described the pain during flare-ups as 60%.  A detailed motor examination was normal and there were no abnormal spinal curvatures.  Reflex examination was normal.  The Veteran's range of motion was measured three times.  He displayed left lateral flexion to 12, 12, and 20 degrees.  He displayed right lateral flexion to 14, 14, and 20 degrees.  He complained of pain at the end of left and right lateral flexion.  He displayed left rotation to 21, 22, and 29 degrees.  He displayed right rotation to 24, 22, and 21 degrees.  He displayed forward flexion to 50, 42, and 42 degrees.  He complained that pain limited further movement on forward flexion.  He displayed extension to 20, 16, and 20 degrees.  The examiner noted that the examination was negative for any DeLuca factors.  The Veteran declined to have his back examined radiologically.  

The Veteran was afforded a three VA examination in June 2009.  At that time he displayed forward flexion to 65 degrees.  Extension was to 15 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 25 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 25 degrees.  The examiner stated that after repetitive-use testing, no Deluca factors were present.  There was no evidence of any neurologic abnormalities and no evidence of ankylosis.  The Veteran reported pain one to six days per week, but denied radiating pain.  The Veteran reported flare-ups every two to three weeks resulting in a 30 percent reduction of limitation of motion. 

In July 2010, the Veteran testified before the undersigned, indicating that he lost his job due to numerous low back injuries sustained while working.  See Hearing Transcript (Tr.) at 3-5.  He reported substantial pain in the morning.  See id at 12.  The Veteran also testified to having difficulty performing various household chores, including caring for his children.  See id at 13.  The Veteran reported choosing not to drive due to the use of various medications to treat his low back disabilities.  See id at 18.  He also reported some numbness in his feet.  See id at 19.  

In conjunction with his formal claim for a TDIU, the Veteran was afforded a VA examination in May 2012.  There, he reported pain radiating into his feet.  He denied flare-ups of his service-connected low back disability.  He displayed flexion to 90 degrees with no evidence of painful motion.  He displayed extension to 20 degrees, where painful motion began.  He displayed right and left lateral extension to 20 degrees, where painful motion began.  He displayed right and left lateral rotation to 25 degrees, where painful motion began.  There was no further limitation of motion following repetitive-use testing.  Functional loss in the form of less movement than normal and pain on movement was noted.  Interference with sitting, standing and/or weight-bearing, guarding and muscle spasm were noted.  Muscle strength testing and a reflex examination were both normal.  A sensory examination was normal.  Moderate, constant right and left lower extremity pain due to radiculopathy was noted.  The examiner noted that those findings were subjective without objective findings on examination.  There was no evidence of IVDS.  The constant use of a brace was noted.    

A July 2012 VA treatment record notes flexion to 20 degrees.  However, the treating clinician did not specify whether that limitation of motion was attributable to the Veteran's service-connected or nonservice connected disability.  

The Veteran was afforded a VA examination in June 2014.  The examiner explained that range of motion testing from the August 2006 VA examination showed the current state of the Veteran's service-connected back disability.  Nonetheless, even performing range of motion testing, which included the impacts of the Veteran's nonservice-connected low back disabilities, the Veteran displayed flexion to 35 degrees.  The examiner stated that the Veteran denied flare-ups.  The examiner also explained that the Veteran did not have any additional limitation of motion following repetitive-use testing.  The examiner also stated that the Veteran did not display any neurologic abnormalities, either in 2006 or at the June 2014 VA examination.  

The Board notes voluminous private treatment records relating to the Veteran's low back disabilities following his first low back injury while working.  Nonetheless, records from August 2007 immediately following the Veteran's first post-service injury note low back pain and spasms, but do not include range of motion testing results.  See April 2007-June 2007 Records From Asbel-Wall.  Records submitted by the Veteran in August 2008 also show low back pain, but do not include range of motion testing or any evidence of ankylosis.  See Marshfield Clinic Records Submitted August 19, 2008.  A November 2007 private treatment record notes flexion of the thoracolumbar spine to 40 degrees with no notation of ankylosis.  As noted in the Board's April 2014 remand, physical therapy records from Moundview Memorial Hospital and Clinics contain range of motion findings.  However, those records do not specify range of motion findings in degrees.  As explained above, the Board sought clarification of those findings to no avail.  As the degree of range of motion impairment is not apparent from those records, they will not be relied upon to determine the severity of the Veteran's service-connected low back disability.  

Further, records pertaining to the Veteran's application for Social Security Administration (SSA) disability benefits describe the Veteran's low back problems generally.  A physical therapy note dated in 2012 shows "full spinal flexion, slow movement, no pain."  Extension and side-bending were 25 percent limited.  

A rating in excess of 20 percent is not warranted for the Veteran's service-connected low back disability.  As noted above, a higher rating requires either ankylosis or limitation of forward flexion of the thoracolumbar spine to 30 degrees.  There are no treatment records showing that the Veteran suffers from ankylosis, and none of the Veteran's multiple VA examinations reflect the presence of ankylosis.  Further, there is no evidence that the Veteran's service-connected chronic thoracic and lumbar strain with spasm limits forward flexion of the lumbar spine to 30 degrees.  Objective VA examinations have not shown forward flexion limited to 30 degrees.  

In this regard, the Board does note that a single July 2012 VA treatment recording flexion limited to 20 degrees.  However, this finding post-dates the Veteran's workplace injuries.  Particularly important here is the uncontroverted opinion of the June 2014 VA examiner, who explained that the Veteran's service-connected low back disability has remained static since service.  Prior to the Veteran's three workplace low back injuries, forward flexion was not limited to 30 degrees or less.  See August 2006 VA Examination Report.  Thus, given the June 2014 VA examiner's opinion, the isolated instance of an increased limitation of flexion-as reported in the July 2012 VA treatment record-is not a result of his service-connected disability, and cannot support an increased rating.

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's service-connected low back disability does not meet the criteria for a higher rating under Diagnostic Code 5237.  There is no evidence that the Veteran's service-connected disability causes pain or flare-ups that result in limitation of flexion to 30 degrees or ankylosis, as repetitive-use testing has not revealed limitation of flexion to 30 degrees.  See June 2014 VA Examination Report; May 2012 VA Examination Report; June 2009 VA Examination Report; August 2007 VA Examination Report; August 2006 VA Examination Report.  Further, there was no evidence of any pain at 30 degrees during forward flexion at any VA examination or in any record associated with the claims file.  Regarding flare-ups, where the Veteran reported flare-ups of his low back disability, there was no evidence that flare-ups of his service-connected disability, alone, limited the Veteran's flexion to 30 degrees.  See id.  Thus, when considering functional loss due to pain or flare-ups, a rating in excess of 30 percent is not warranted.

An increased rating for IVDS based on incapacitating episodes or a separate rating for neurological abnormality associated with the service-connected low back disability are also not warranted.  Critically, there is no evidence of any IVDS throughout the Veteran's treatment records or multiple VA examinations.  While the May 2012 VA examiner noted that the Veteran subjectively explained that he has lower extremity radiculopathy, there was no objective evidence of such on examination.  While the Veteran has complained of pain radiating down his lower extremities and into his feet (see Board Hearing Tr. at 14), objective examinations have not revealed any neurologic abnormalities associated with the Veteran's service-connected low back disability.  Indeed, August 2007, January 2009 and June 2014 VA examinations specifically found no evidence of any neurologic abnormalities, and private treatment records relating to the Veteran's low back do not reveal diagnoses of any associated neurologic abnormalities.  

Finally, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected low back disability.  The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his back symptoms of pain, spasm and limitation of motion are all contemplated by Diagnostic Code 5237.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

B. TDIU prior to January 27, 2012

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

From June 7, 2006 to July 11, 2011, service connection was in effect for his back disorder, rated as 20 percent disabling; chronic left acromioclavicular ligament strain, tinnitus and gastritis, each at 10 percent disabling; and status post laceration of the right index finger and bilateral pes cavus, each noncompensable; with a combined disability rating of 40 percent.  From July 11, 2011 to January 27, 2012, service connection was also established for major depressive disorder at 30 percent disabling, bringing his combined disability rating to 60 percent.  Thus, he does not does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to January 27, 2012, as he does not have one service-connected disability rated at 60 percent or more or, two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  
38 C.F.R. § 4.16(a).

Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation Service for extra-schedular consideration.  
38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the record does not establish that the Veteran has an inability to maintain gainful employment due solely to service-connected low back disability.  Therefore, referring the claim to the Director of the VA Compensation Service for extra-schedular consideration is not warranted.

In this regard, prior to the Veteran's three post-service low back injuries and his development of low back arthritis, the evidence shows minimal occupational impairment due solely to the Veteran's service-connected disability.  Indeed, at his August 2007 VA examination-prior to his multiple workplace injuries-impairment in the form of decreased mobility, problems with lifting and standing, lack of stamina and pain were noted.  The examiner indicated that the Veteran had missed only two weeks from work as a security guard in a prison in the prior year.  It was not shown that the Veteran was unemployable due to his service-connected chronic thoracic and lumbar strain with spasm.

Further, the January 2009 VA examiner explained that the Veteran's service-connected low back disability (as opposed to low back disabilities generally) did not impose work restrictions in all fields of manual labor, particularly those requiring minimal standing, walking, and use of stairs.  The examiner also explained that the Veteran's service-connected low back disability, including medication taken for the same, does not impact his reliability, productivity, ability to concentrate and follow instructions.  The examiner further stated that that the service-connected low back disability does not impair the Veteran's ability to interact with co-workers and supervisors.  Additionally, the examiner explained that the Veteran's low back disability does not impair memory, judgment, abstract thinking, personal appearance or grooming.  Thus, the examiner concluded that the Veteran's service-connected disability does not render him unemployable.

In conjunction with his formal claim for a TDIU, the Veteran was afforded a VA examination in May 2012.  There, the Veteran reported that back pain prevented him from sleeping at night and that he self-limits any twisting or bending at home due to low back pain.  He also reported an inability to lift more than 25 pounds.  It is not apparent whether the Veteran was reporting impairment due to his service-connected disability or his nonservice-connected low back injuries and disabilities.  The VA examiner, commenting on the Veteran's employability, noted that the Veteran is able to seek and maintain substantially gainful employment in light labor with lifting up to 20 pounds occasionally.  The examiner noted that there was no restriction on the Veteran performing sedentary labor, but that he would have some difficulty with prolonged walking, standing and lifting/bending, and requires hourly breaks due to pain.

Subsequent to the Veteran's multiple nonservice-connected work-related back injuries and development of arthritis, numerous clinicians have discussed the occupational impairment resulting for the Veteran's low back disabilities generally.  However, those clinicians have not specified precisely how the Veteran's service-connected chronic thoracic and lumbar strain with spasm, alone, impacts his employability, if at all.  Thus, those opinions are not probative as to whether the Veteran's service-connected disability, as opposed to all of his low back disabilities, is productive of unemployability, and the Board will rely on the probative examination reports that comment on the industrial impairment caused by the service-connected disability, alone.

As discussed above, in an uncontroverted opinion, a June 2014 VA examiner explained that the Veteran's service-connected low back disability has remained static since the time prior to his workplace injuries.  Indeed, while the June 2014 VA examiner stated that the Veteran was terminated from his position at the Federal Bureau of Prisons and his service-due to back problems, the Veteran's service-connected disability, alone, is not of such a severity to render him unemployable.  This is because the Veteran was employed largely without issue prior to his workplace low back injuries, which as indicated are not service connected.  See January 2009 VA Examination Report; August 2007 VA Examination Report.  It follows then, that if his service-connected low back disability has remained static since the time prior to his non-service-connected workplace injuries and development of arthritis that led to his termination, he is not unemployable due to his service-connected low back disability.  

Thus, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's service-connected chronic thoracic and lumbar strain with spasm caused him to be unable to secure or maintain substantially gainful employment prior to January 27, 2012.  To the contrary, the evidence reflects that the Veteran's service-connected chronic thoracic and lumbar strain has remained static since service and is distinct from his post-service low back injuries and arthritis.  See June 2014 VA Examination.  The Veteran was employed prior to his non-service-connected post-service low back injuries and his service-connected chronic thoracic and lumbar strain with spasm did not leave him susceptible to those separate injuries and disabilities.  See March 2015 VA Medical Opinion.  The January 2009 VA examiner, upon solely considering the Veteran's service-connected low back disability, concluded that such disability did not render the Veteran unemployable.  The examiner stated that the Veteran could obtain certain manual labor positions.  Further, a May 2012 VA examiner explained that the Veteran was able to obtain sedentary employment.  Finally, as stated above, the Veteran's service-connected chronic thoracic and lumbar strain with spasm has remained static since service and he was able to maintain employment with the Federal Bureau of Prisons prior to his post-service work injuries, which are unrelated to his service-connected disability.  Thus, it follows that the Veteran's service-connected disability does not prevent the Veteran from securing and maintaining substantially gainful employment prior to January 27, 2012, and referral to the Director of the VA Compensation Service for extra-schedular consideration of a TDIU is not warranted.  

ORDER

Entitlement to an initial rating in excess of 20 percent for chronic thoracic and lumbar strain with spasm is denied.

Entitlement to a TDIU prior to January 27, 2012 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


